Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
in line 4 of claim 6, dimension has been misspelled “dimensions”,
in claim 4n, the word “of” appears to be misplaced in  the phrase “a first portion of that is”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 5-7 and 9-11 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by McLure US Patent Application Publication No.  2006/0108831.

McLure discloses a pickup truck with a wall (10) that separates the cab from the cargo bed comprising:
(claim 1) a cab (16); a bed (14); a cab back coupled to the bed, the cab back including: a first panel (62); and a second panel (64) that is between the first panel and the bed. 

In regard to claim 2, McLure discloses wherein the cab includes a window (see window in figure 1, unnumbered), the first panel is between the window and the second panel.

In regard to claim 5, McLure discloses a first wheel well (30a) and a second wheel well (30b), a first portion of the bed (42) is between the first wheel well and the second wheel well. 

In regard to claim 6, McLure discloses a first side panel (28) and a second side panel (30), the first portion of the bed has a first dimension  in a first direction (truck bed width taken at center of bed between the wheel wells)and a second portion of the bed includes a second dimension in the first direction (floor bed width across truck width direction taken at the  location adjacent the cab), the second dimension being greater than the first dimensions, the second portion of the bed extends between the first side panel and the second side panel. 

In regard to claim 7, McLure discloses wherein the second panel of the cab back includes a lower portion coupled to the first portion of the bed (as seen in figure 2 the second panel 64 has a lower bottom portion that extends down to the bed of the truck, coupled in that position)  and an upper portion (66a)that couples (see paragraph #22) to the first panel (62).


Claim 9 is an independent claim.

McLure discloses a pickup truck with a wall (10) that separates the cab from the cargo bed comprising:

(claim 9) a first wheel well (30a) ; a second wheel well (30b);  a bed floor (42) positioned between the first wheel well and the second wheel well; a lower cab back panel (64) adjacent to the bed floor and between the first wheel well and the second wheel well as seen from the back of the truck the panel 64 is between the wheel wells); and an upper cab back panel (62) separated from the bed floor by the lower cab back panel (64; see figure 2). 

In regard to claim 10, McLure discloses a first side panel (28); and a second side panel (30), the upper (62) and lower cab back panels (64) extending between the first and second side panels. 

In regard to claim 11, McLure discloses wherein the first side panel includes a first wheel (30a) well adjacent (the wheel wells 30a, 30b are down low on the floor bed like the lower cab panel and “adjacent” the lower panels 66, 64 when considering the entire truck as a field of reference)  to the lower cab back panel (64) and the second side panel includes a second wheel well (30b) adjacent to the lower cab back panel (64). 

Claims 1,  3-8 and 14 – 18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kharod et al. US Patent Application Publication No.  2004/0232722.
The Kharod publications discloses a pickup truck vehicle having a cab 12 having a cab back  comprising: 
(claim 1) a cab (12); a bed (cargo box 20 in figure 22 has a floor bed) a cab back (30) coupled to the bed (see cab back 30 coupled to the bed in figure 2), the cab back including: a first panel (glass panel 56 in figure 3); and a second panel (66) that is between the first panel and the bed. 

 In regard to claim 3, Kharod discloses the cab back has a first dimension in a first direction (across width of panel 56 from frame end section 58 to the opposite frame end 58), the second panel (66) includes a first portion that has the first dimension (at top of panel 66) and a second portion that has a second dimension that is less than the first dimension (the width dimension of the gate panel 66 very near its bottom is less than the width dimension of the gate panel 66 adjacent the crossbar 54).

In regard to claim 4, Kharod discloses wherein the first panel has the first dimension (the bottom width dimension of the window panel)   and the bed includes a first portion of that is coupled (by a hinge, see paragraph #6) to the second portion of the second panel (the bottom edge of panel 66 about which the panel pivots is smaller in dimension, as it is indented, than the upper edge of the panel 66 and also the bottom edge of the window panel frame) , the first portion of the bed having the second dimension.

In regard to claim 5, Kharod discloses a first wheel well  (35) and a second wheel well (33), a first portion of the bed is between the first wheel well and the second wheel well.

In regard to claim 6, Kharod discloses a first side panel and a second side panel, the first portion of the bed has a first dimension in a first direction and a second portion of the bed includes a second dimension in the first direction, the second dimension being greater than the first dimensions, the second portion of the bed extends between the first side panel and the second side panel (as seen in figure 2 the sidewalls (33, 35) near their free ends diverge outward forming a floor bed second dimension that is larger than the first dimension of the floor bed adjacent to the back wall) . 

In regard to claim 7, Kharod discloses wherein the second panel of the cab back includes a lower portion coupled to the first portion of the bed (by a hinge, see paragraph #6) and an upper portion that couples to the first panel (latches described in paragraphs # 31 & 35)

 In regard to claim 8, Kharod discloses wherein the lower portion of the second panel has a third dimension (the width dimension of the gate panel 66 very near its bottom) in the first direction and the upper portion has a fourth dimension (the top of the panel 66, adjacent crossbar extension 54,  as shown in figure 3) in the first direction (the top of the panel 66, adjacent crossbar extension 54,  as shown in figure 3), the third dimension being smaller than the fourth dimension (the width dimension of the gate panel 66 very near its bottom is less than the width dimension of the gate panel 66 adjacent the crossbar 54).


Claim 14 is independent.
The Kharod publications discloses a pickup truck vehicle having a cab 12 having a cab back  comprising: 

Claim 14 is independent.

(claim 14) an upper cab back panel (glass panel 56 in figure 3) having a lower extension (54); a lower cab back panel (66) including: an upper portion coupled to the lower extension of the upper cab back panel (latches described in paragraphs # 31 & 35); and a lower portion that includes a first indentation along a first side and a second indentation along a second side that is opposite to the first side (see unnumbered  indentations in figures 2 & 3 for both wheel wells 33). 

In regard to claim 15, Kharod discloses the upper cab back panel includes a first dimension in a first direction, the lower portion includes a second dimension in the first direction between the first indentation and the second indentation, the second dimension being less than the first dimension (the width dimension of the gate panel 66 very near its bottom is less than the width dimension of the gate panel 66 adjacent the crossbar 54). 

In regard to claim 16, Kharod discloses a bed floor (20); a first side panel ; a second side wall (as shown in the figure 1 side view other sidewall is not completely shown but discussed in paragraph #29),   but spaced from the first side panel by the bed floor, the lower portion includes a third dimension in the first direction, the third dimension extending between the first side panel and the second side panel, the third dimension being substantially equal to the first dimension (the bottom of the window panel 56 is substantially equal to the top of the panel 66 as shown in figure 3). 

In regard to claim 17, Kharod discloses the first side panel includes a first wheel well (see 35 in figure 2) and the second side panel includes a second wheel well (see 33 in figure 2), the first indentation aligned with the first wheel well and the second indentation aligned with the second wheel well (see how unnumbered bottom indentations as best seen in figure 3, of gate 66 accommodate wheel wells). 

In regard to claim 18, Kharod discloses wherein the second dimension extends between the first wheel well and the second wheel well (the dimension of  bottom edge of the gate 66 extends form wheel ell 33 to wheel well 35)    .


Allowable Subject Matter

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 is cited for their partitions or head walls on a vehicle with a cargo bed. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612